DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-9 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9 of U.S. Patent No. 11240612 (US Application No. 17556511). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17556511
11240612
1. A portable electronic device comprising: a flexible substrate carrying electrical components of the portable electronic device, a battery as a separate component having a fixed outer contour; and a housing for enclosing said flexible substrate and the battery, wherein the flexible substrate comprises a soldering pad soldered directly to the battery to establish an electrical connection between at least one of the electrical components and the battery, a wireless transceiver unit comprising an antenna, transmitter and/or receiver, wherein the flexible substrate includes an outer edge adjacent to the battery, the outer edge having a curved shape accommodating the outer contour of the battery, and wherein the flexible substrate includes a folded substrate part that is folded from a planar substrate along a folding line, thereby forming two planar parts of the substrate outside the folded substrate part.  

1. A hearing aid comprising: a flexible substrate carrying electrical components of the hearing aid, a battery as a separate component having a fixed outer contour; and a housing for enclosing said flexible substrate and the battery, wherein the flexible substrate comprises a soldering pad soldered directly to the battery to establish an electrical connection between at least one of the electrical components and the battery, wherein the flexible substrate includes an outer edge adjacent to the battery, the outer edge having a curved shape accommodating an outer contour of the battery, and wherein the soldering pad is formed on an extension of said flexible substrate so as to fix the extension of the flexible substrate to the battery, the flexible substrate and extension being formed from a same sheet of substrate, the extension being formed on another outer edge of said flexible substrate than the outer edge adjacent to the battery.

3.  The hearing aid according to claim 1, wherein the flexible substrate includes a folded substrate part that is folded from a planar substrate along a folding line, thereby forming two planar parts of the substrate outside the folded substrate part.

Moller (11240612) fails to teach a wireless transceiver unit comprising an antenna, transmitter and/or receiver.

However, the Examiner takes Official Notice that it is known in the art use a wireless transceiver in a hearing aid for transmitting and receiving hearing aid data. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known technique of applying a wireless transceiver to the hearing aid of Moller would have yielded the predictable result of allowing the hearing aid to communicate wirelessly.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 29, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653